MEMORANDUM **
Mark LaRue, a Washington state prisoner, appeals pro se the district court’s summary judgment for defendants in his 42 U.S.C. § 1983 action alleging that he was denied adequate clothing in violation of the Eighth Amendment while imprisoned at the Clallam Bay Correction Center (“CBCC”) Intensive Management Unit (“IMU”). We have jurisdiction pursuant to 28 U.S.C. § 1291, and after de novo review, see Lopez v. Smith, 203 F.3d 1122, 1131 (9th Cir.2000) (en banc), we affirm for the reasons stated in the district court’s order entered December 29, 1999.
LaRue’s motion to supplement the record with additional facts is denied.
AFFIRMED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as may be provided by 9th Cir. R. 36-3.